Title: To James Madison from Alexander James Dallas, 27 June 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir.
27 June 1816.

At a meeting at the Department of State, Mr. Monroe brought under consideration the Algerine case, and the case of the Whaling vessels in the Pacific.  He will communicate the result in both cases; but I find, upon an explanation, that only one of the Whaling vessels is known to have been seized by the Spaniards, though there are 24 at risque.
The dispatch from Mr. Harris is an unpleasant one; and places Mr. Daschkoff’s dispositions and conduct towards us in the light of positive hostility.  A fellow feeling (if the tales of Philadelphia be true) has made him wonderfully kind towards the failings of Mr. Kosloff.  I do not know what has become of the complaints against him, and Mr. Eustaphieve; but I think the abrupt interdict of Mr. Harris’s visits at Court, is a strong contrast with the delicacy of your conduct towards the Emperor.  I am persuaded, that you will think a high and decided tone as proper in the Baltic, as in the Mediterranean.  If my information be correct, the course of proceeding in Mr. Kosloff’s case has been perfectly regular.  We have done no wrong; and ought not to suffer insult, or outrage.
The question of the currency has not yet been answered; but I hope to be able to send the answer to you, before my departure from Washington.
I trouble you with the Comptroller’s statement in the case of the Schooner Mary.  Having been Counsel in the case, I could not decide upon the petition for a remission of the forfeture, and, therefore, requested the Comptroller to examine the facts, and to state an opinion for your consideration.  If you deemed it a case proper for remission, a pardon would produce the effect; but if you thought otherwise, a non-remittitur might be entered.  If, however, you should think it advisable to leave the question open, it may be decided, in the usual course, by my successor.  I am, very respectfully & faithfully Dr. Sir, Yr. mo. obed Sert.

A.J. Dallas

